Case 2:20-cv-06472-SVW-AFM Document 64 Filed 09/29/20 Page 1 of 1 Page ID #:3256



   1
   2
   3
   4
   5
   6
   7
   8                      IN THE UNITED STATES DISTRICT COURT
   9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       MATTHEW BRACH, an individual,                Case No. 2:20cv06472 SVW (AFMx)
  12   et al.,
                                                  ORDER EXTENDING TIME FOR
  13                                  Plaintiffs, DEFENDANTS TO FILE
                                                  RESPONSIVE PLEADING
  14                v.
                                                    Courtroom: 10A
  15
       GAVIN NEWSOM, in his official                Judge:        The Honorable Stephen
  16   capacity as the Governor of                                V. Wilson
       California, et al,                           Trial Date:   Not Assigned
  17                                                Action Filed: 7/21/2020
                                    Defendants.
  18
  19
  20        Pursuant to the Parties’ Stipulation and for good cause, it is hereby
  21   ORDERED that the deadline for Defendants to file their responsive pleading is
  22   extended until 30 days after the Court has issued an order on its sua sponte
  23   consideration of summary judgment (Dkt. 60) and on Plaintiffs’ Motion for
  24   Preliminary Injunction (Dkt. 55), assuming Defendants’ obligation to file a
  25   responsive pleading has not been obviated.
  26
       Dated: September 29, 2020                      __________________________
  27                                                  Honorable Stephen V. Wilson
  28                                                  United States District Judge

                                                1
